DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,070,869. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,070,869 teaches A method for tracking a tool with respect to a bone with a computer-assisted surgery (CAS) system, comprising: receiving, with the CAS system, tracking data of a reference tracker with a MEMS unit secured to the bone, the MEMS unit of the reference tracker outputting the tracking data relating to an orientation of the reference tracker; creating, with the CAS system, a trackable frame of reference relating the bone to the orientation of the reference tracker; initializing, with the CAS system, a MEMS unit of a tool secured to the bone, the tool being preset with an initial orientation being known to the CAS system, the MEMS unit on the tool outputting tracking data .

35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation:
“an interface” recited in claim 12 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “interface” coupled 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 and dependent claims therafter has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For “an interface” recited in claim 12 and dependent claims thereafter, the specification (0036) discloses the following:
[0036] Due to the miniaturization of CAS tools, the interface 40 may be integrated directly on the tools, for instance in the form of lights (LEDs) or the like.  

Therefore, “an interface” recited in claim 12 and dependent claims thereafter have been interpreted as being any form of light, or LED device or any equivalent structures in light of the specification for the purpose of examination.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, “an orientation setting unit,” “a tool calibrator,” are NOT found in the original disclosure. 
In response to Applicant’s argument: 
The orientation setting unit is labelled as 32 in paragraphs [0033] and [0034], and is shown in Fig. 4. The tool calibrator is referred to as 34 in paragraph [0035] and is shown in Fig. 4.
The Examiner disagrees. Applicant might have the terms “an orientation setting unit,” and “a tool calibrator,” but Applicant have not shown Applicant possesses the apparatus for “an orientation setting unit,” and “a tool calibrator.” Note that 34 is just a box with a label. That is NOT an apparatus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation:
“an orientation setting unit;” recited in claim 12 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” 
“a tool calibrator;” recited in claim 12 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “calibrator” coupled with functional language “recording” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim elements a, b are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. It is unclear what the structure would be for each of the claim element above. It is unclear whether they are circuits, processor, software, etc. For the purpose of the examination, examiner interprets as processor circuits or the like. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In response to Applicant’s argument that “[t]he Applicant observes that the rejection under 35 USC 112, second paragraph is improper as item 10 then invokes 35 USC 112, sixth paragraph,” the Examiner disagrees. The Examiner has provided the reason for the rejection, but Applicant has failed to point how or why the rejection is wrong with specific reasons to point the error in the Examiner’s rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10, 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amiot (US 2009/0248044, from IDS filed on August 13, 2018, hereinafter Amiot ‘044) alone, or in view of Luth et al. (US 2004/0157188, hereinafter Luth ‘188) and Rosenstiel et al. (US 4,824,367, hereinafter Rosenstiel ‘367).
In re claims 1 and 12, Amiot ‘044 teaches a method for tracking a tool with respect to a bone with a computer-assisted surgery  (CAS) system, (fig. 6, CAS, 0066), comprising: 
receiving, with the CAS system (0003, 0016), tracking data of a reference tracker with a MEMS unit to the bone (0013, 0041), the reference tracker outputting tracking data relating to an orientation of the reference tracker (0041, 0066-0067); 
creating, with the CAS system (0003, 0016), a trackable frame of reference relating the bone to the orientation of the reference tracker (see “femur is rotated about its mechanical axis, and the movements are sensed by the MEMS tracking member 10' on the femur. By the sensing data collected by the MEMS tracker member 10' secured to the femur, a computer-assisted surgery system digitizes the mechanical axis of the femur and tracks the mechanical axis through sensing data from the trackable member 10'” in para. 0045); note that Applicant’s reference tracker is shown in fig. 2, element 10, See para 0013. 
initializing, with the CAS system (0003, 0016), a MEMS unit of a tool secured to the bone, the tool being preset with an initial orientation being known to the CAS system (0036), the MEMS unit on the tool outputting tracking data related to an orientation of the tool once initialized; (note that it would have been obvious that a positional MEMS (0036) would have inherent that at least an initialized data will be present in the MEMS 
recording, with the CAS system (0003, 0016), a relation between the initial orientation of the tool and the orientation of the reference tracker at initialization of the MEMS unit of the tool using the tracking data from the MEMS unit of the tool and the MEMS unit of the reference tracker (see “the orientation of the cutting guide 10 may be known as a function of the tracking of the tracking member 10'” at para. 0049);
receiving, with the CAS system (0003, 0016), the tracking data related to the orientation of the tool (0013); 
and displaying, with the CAS system (0003, 0016), orientational data of the tool relative to the frame of reference of the bone calculated using the relation and the tracking data from the MEMS unit of the tool and the MEMS unit of the reference tracker (see user interface 110 (or 1) in FIG. 6; para. 0107, fig. 15, 10’, and 10, 0073). 
Amiot ‘044 does not explicitly disclose that initializing, with the CAS system, a MEMS unit of a tool secured to the bone, … the MEMS unit on the tool outputting tracking data related to an orientation of the tool once initialized. Note that Amiot ‘044 teaches the CAS system without the explicit teachings of initialization of a tracking sensor, such as a MEMS unit. 
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the method of Amiot ‘044 so that an initial/default orientation for the MEMS unit is virtually preset as axes of the MEMS unit representative see Amiot ‘044 at 0036, and 0088).
Furthermore, Luth ‘188 (0023) teaches that Rosenstiel ‘367 (col. 2, lines 25-60) teaches the tool being preset with an initial orientation and outputting tracking data related to an orientation of the tool once initialized.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Amiot ‘044 to include the teaching and features of Luth ‘188 and Rosenstiel ‘367 in order to provide warning signals if the angle signal is outside a preset range.
In re claims 2 and 13,  Amiot ‘044 teaches wherein the tool includes providing a cutting block secured to the bone by an orientation adjustment mechanism allowing the adjustment of the orientation of the cutting block (see “positioning block 10 (i.e., navigated cutting block)” in para. 0035; slot along near side of positioning block 10 as shown in FIG. 15, see positioning block 10 in FIG. 1; 0037), and wherein displaying orientational data comprises displaying data pertaining to an orientation of cutting slots in the cutting block with respect to the frame of reference of the bone (see 0107, 0013-14, 0035-36). 
In re claim 3, Amiot ‘044 teaches wherein the method is performed with the reference tracker and the cutting block secured to a tibia (0076, 0086). 
In re claims 4 and 14, Amiot ‘044 teaches wherein creating the trackable frame of reference comprises determining at least a mechanical axis of the tibia (0086). 

In re claim 6, Amiot ‘044 teaches wherein creating the trackable frame of reference comprises determining at least a mechanical axis of the femur (0044). 
In re claim 7, Amiot ‘044 teaches wherein creating a trackable frame of reference comprises creating a coordinate system of three axes (0036). 
In re claims 8 and 15, Amiot ‘044 teaches wherein the tool preset with the initial orientation comprises the tool preset with axes being orthogonal to the MEMS unit on the tool (0036). 
In re claims 9 and 16, Amiot ‘044 teaches wherein the method is performed with the reference tracker and the tool (fig. 15, fig. 17, 10’) are on the bone (fig. 15, fig. 17, 10) without direct connection between the reference tracker and the tool (fig. 15, fig. 17, 10) which is similar to Applicant’s only figure 2, para 0013) for “without direct connection”. 
In re claim 10, Amiot ‘044 teaches further comprising tracking bone alterations performed using the tool while the orientational data of the tool is displayed (0069-0074, 0091). 
In re claim 11, Amiot ‘044 teaches wherein the method is performed on a bone model or a cadaver (figs. 10, 12-17).

Claims 1-10, 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amiot (US 2009/0248044, from IDS filed on August 13, 2018, .
In re claims 1 and 12, Amiot ‘044 teaches a method for tracking a tool with respect to a bone with a computer-assisted surgery  (CAS) system, (fig. 6, CAS, 0066), comprising: 
receiving, with the CAS system (0003, 0016), tracking data of a reference tracker with a MEMS unit to the bone (0013, 0041), the reference tracker outputting tracking data relating to an orientation of the reference tracker (0041, 0066-0067); 
creating, with the CAS system (0003, 0016), a trackable frame of reference relating the bone to the orientation of the reference tracker (see “femur is rotated about its mechanical axis, and the movements are sensed by the MEMS tracking member 10' on the femur. By the sensing data collected by the MEMS tracker member 10' secured to the femur, a computer-assisted surgery system digitizes the mechanical axis of the femur and tracks the mechanical axis through sensing data from the trackable member 10'” in para. 0045); note that Applicant’s reference tracker is shown in fig. 2, element 10, See para 0013. 
initializing, with the CAS system (0003, 0016), a MEMS unit of a tool secured to the bone, the tool being preset with an initial orientation being known to the CAS system (0036), the MEMS unit on the tool outputting tracking data related to an orientation of the tool once initialized; (note that it would have been obvious that a positional MEMS (0036) would have inherent that at least an initialized data will be present in the MEMS to locate the tool’s position, or it’s obvious to record the first location of the tool being tracked, and furthermore, “initialization” of a digital instrument is obvious and routine 
recording, with the CAS system (0003, 0016), a relation between the initial orientation of the tool and the orientation of the reference tracker at initialization of the MEMS unit of the tool using the tracking data from the MEMS unit of the tool and the MEMS unit of the reference tracker (see “the orientation of the cutting guide 10 may be known as a function of the tracking of the tracking member 10'” at para. 0049);
receiving, with the CAS system (0003, 0016), the tracking data related to the orientation of the tool (0013); 
and displaying, with the CAS system (0003, 0016), orientational data of the tool relative to the frame of reference of the bone calculated using the relation and the tracking data from the MEMS unit of the tool and the MEMS unit of the reference tracker (see user interface 110 (or 1) in FIG. 6; para. 0107, fig. 15, 10’, and 10, 0073). 
Amiot ‘044 does not explicitly disclose that initializing, with the CAS system, a MEMS unit of a tool secured to the bone, … the MEMS unit on the tool outputting tracking data related to an orientation of the tool once initialized. Note that Amiot ‘044 teaches the CAS system without the explicit teachings of initialization of a tracking sensor, such as a MEMS unit. 
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the method of Amiot ‘044 so that an initial/default orientation for the MEMS unit is virtually preset as axes of the MEMS unit representative of a present virtual alignment of the MEMS unit because Amiot ‘044 suggests the option of having the processing system (101) provide data as representing virtual cut planes see Amiot ‘044 at 0036, and 0088).
Furthermore, Borja ‘508 teaches initializing, with the CAS system (fig. 11, 0100-0103, etc.), a MEMS unit of a tool secured to the bone (0105, 0106, 0120, 0304, 0393, 0431, 0439), the tool being preset with an initial orientation being known to the CAS system (0103, 0106, 0107), the MEMS unit on the tool outputting tracking data related to an orientation of the tool once initialized (0106, 0107, 0304, 0393, 0439).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Amiot ‘044 to include the teaching and features of Borja ‘508 in order to provide readings of relative position and allow the user to change the varus/valgus angle until the varus/valgus angle of the cutting block is at its pre-operatively determined value.
In re claims 2 and 13,  Amiot ‘044 teaches wherein the tool includes providing a cutting block secured to the bone by an orientation adjustment mechanism allowing the adjustment of the orientation of the cutting block (see “positioning block 10 (i.e., navigated cutting block)” in para. 0035; slot along near side of positioning block 10 as shown in FIG. 15, see positioning block 10 in FIG. 1; 0037), and wherein displaying orientational data comprises displaying data pertaining to an orientation of cutting slots in the cutting block with respect to the frame of reference of the bone (see 0107, 0013-14, 0035-36). 
In re claim 3, Amiot ‘044 teaches wherein the method is performed with the reference tracker and the cutting block secured to a tibia (0076, 0086). 

In re claim 5, Amiot ‘044 teaches wherein the method is performed with the reference tracker and the cutting block secured to a femur (0043, 0060). 
In re claim 6, Amiot ‘044 teaches wherein creating the trackable frame of reference comprises determining at least a mechanical axis of the femur (0044). 
In re claim 7, Amiot ‘044 teaches wherein creating a trackable frame of reference comprises creating a coordinate system of three axes (0036). 
In re claims 8 and 15, Amiot ‘044 teaches wherein the tool preset with the initial orientation comprises the tool preset with axes being orthogonal to the MEMS unit on the tool (0036). 
In re claims 9 and 16, Amiot ‘044 teaches wherein the method is performed with the reference tracker and the tool (fig. 15, fig. 17, 10’) are on the bone (fig. 15, fig. 17, 10) without direct connection between the reference tracker and the tool (fig. 15, fig. 17, 10) which is similar to Applicant’s only figure 2, para 0013) for “without direct connection”. 
In re claim 10, Amiot ‘044 teaches further comprising tracking bone alterations performed using the tool while the orientational data of the tool is displayed (0069-0074, 0091). 
In re claim 11, Amiot ‘044 teaches wherein the method is performed on a bone model or a cadaver (figs. 10, 12-17). 

Response to Arguments
Applicant's arguments filed on November 09, 2021 have been fully considered but they are not persuasive. 
First, Applicant has never argued why it would not have been obvious in view of Amiot alone to initialize a MEMS tracking device and that any first location/orientation sensing by the MEMS device can be considered as initializing of MEMS. 
In response to Applicant’s argument that Luth and Rosenstiel are unrelated to MEMS, the Examiner disagrees. The Examiner assumes that applicant is arguing that Luth and Rosenstiel are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the means to be solve is that whether a tracking sensor can be initialized. Amiot already has taught MEMS as shown above. Amiot is lacking the explicitly teaching of initialization of the MEMS, the tracking device. Such initialization of tracking device is then taught be Luth and Rosenstiel. Hence, they are analogous arts in the area of initializing tracking sensors. Furthermore, the Examiner has rejected the claims again in view of Borja ‘508 as shown above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793